                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 GEORGE ROSS,                                         )
 # K60506,                                            )
                                                      )
                                                      )
                         Plaintiff,                   )   Case No. 19-CV-0577
                                                      )
 vs.                                                  )
                                                      )
 WARDEN LAMB,                                         )
 C/O THOMPSON,                                        )
 C/O TUGGS, and                                       )
 MS. WEAVER                                           )
                                                      )
                         Defendants.                  )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff George Ross, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Stateville Correctional Center (“Stateville”), brings this action pursuant

to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. Plaintiff claims his

cellmate burned him in his cell at Lawrence Correctional Center (“Lawrence”) after he informed

prison officials that he had been threatened, and that he received inadequate medical care

afterward. He seeks expungement of a disciplinary ticket and monetary damages.

       The original Complaint (Doc. 1) was dismissed without prejudice on preliminary review

under 28 U.S.C. § 1915A. (Doc. 12). The Court now screens his First Amended Complaint (Doc.

13). Under Section 1915A, the Court is required to screen prisoner Complaints to filter out non-

meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

                                                  1
§ 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                         The Complaint

       Plaintiff makes the following allegations in the First Amended Complaint: On February 2,

2017, Plaintiff wrote Weaver (a placement officer) asking for a new cellmate because his current

cellmate had threatened him to stay in his bunk while both were in the cell. (Doc. 13, p. 8).

Weaver never responded. (Id., p. 9). Plaintiff also informed C/O Thompson of the threats, but

Thompson took no action. (Id.). Plaintiff wrote Warden Lamb on February 6, 2017 about his

concerns and the threats from his cellmate but received no response. (Id., p. 10).

       On February 7, 2017, Plaintiff’s cellmate threatened to kill him. (Id.). Plaintiff again told

Thompson, who stated he believed they were idle threats and that he could not move Plaintiff.

(Id., p. 11). The cellmate later threw hot water on Plaintiff, burning him. (Id., pp. 11-12).

       Plaintiff told Thompson and Tuggs that he was in pain and needed medical care, but they

denied him. (Id., pp. 2-3, 14-15). Plaintiff was seen and treated by a nurse on February 10, 2017,

who noted a burn on his chest and a bruised and swollen left hand. (Doc. 27).

       Based on the allegations in the Amended Complaint, the Court finds it convenient to divide

this pro se action into the following Counts:

       Count 1:        Eighth Amendment claim against Weaver, Lamb and
                       Thompson for failure to protect Plaintiff from a dangerous
                       cellmate

       Count 2:        Eighth Amendment claim against Thompson and Tuggs for
                       deliberate indifference to his serious medical needs.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the




                                                 2
Amended Complaint but not addressed in this Order should be considered dismissed without

prejudice as inadequately pled under the Twombly pleading standard. 1


                                                   Discussion

                                                    Count 1

        The Eighth Amendment’s prohibition against cruel and unusual punishment requires that

prison officials “take reasonable measures to guarantee the safety of inmates.” Santiago v. Walls,

599 F.3d 749, 758 (7th Cir. 2010) (quoting Farmer v. Brennan, 511 U.S. 825, 832 (1994) (other

citations omitted)). In order to state a viable failure to protect claim against a prison official, a

plaintiff needs to show: (1) that he was incarcerated under conditions posing a substantial risk of

serious harm; and (2) that prison officials acted with deliberate indifference to that risk. Id.

Plaintiff has adequately stated a claim against Thompson, Weaver and Lamb, in that they were

allegedly informed of specific threats against Plaintiff by his cellmate but took no action. Count

1 will therefore proceed.

                                                    Count 2

        Prison officials impose cruel and unusual punishment in violation of the Eighth

Amendment when they are deliberately indifferent to a serious medical need. Chatham v. Davis,

839 F.3d 679, 684 (7th Cir. 2016). In order to state such a claim, an inmate must plead sufficient

allegations to plausibly suggest: 1) that he suffered from an objectively serious medical condition;

and 2) that the defendant was deliberately indifferent to a risk of serious harm from that condition.

Petties v. Carter, 836 F.3d 722, 727 (7th Cir. 2016). Plaintiff has alleged objectively serious




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
injuries from the cellmate attack and that Thompson and Tuggs were deliberately indifferent to his

need for care. Count 2 will therefore proceed.

                                      Recruitment of Counsel

        In his First Amended Complaint, Plaintiff includes an aside stating that he was assisted in

drafting it by a “jail house litigator” and asking that the Court appoint him an attorney. (Doc. 13.

P. 15). The Court interprets this as a highly informal renewed Motion for Recruitment of Counsel.

Plaintiff’s Motion is DENIED without prejudice for the same reasons set forth in the Court’s Order

denying his prior Motion. (Doc. 12). Plaintiff’s lack of legal knowledge does not appear to be a

significant hinderance at this early stage of a relatively straightforward suit. Plaintiff may refile at

a later stage.

                                             Disposition

        COUNT 1 will proceed as to Weaver, Thompson and Lamb. COUNT 2 will proceed as

to Thompson and Tuggs.

        The Clerk of Court shall prepare for Defendants Weaver, Thompson, Lamb and Tuggs: (1)

Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to Defendant’s place of employment as identified by

Plaintiff. If Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the

Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to

effect formal service on Defendant, and the Court will require Defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant



                                                   4
to Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merits Review Order.

       Plaintiff is ADVISED that he is under a continuing obligation to inform the Clerk of Court

and each opposing party of any address changes; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. Failure to comply with this order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.
       DATED: March 16, 2020
                                              /s/ Staci M. Yandle
                                              STACI M. YANDLE
                                              U.S. District Judge

                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 5
